NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 18a0391n.06

                                          No. 17-1418


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                  FILED
                                                                                 Aug 06, 2018
 ANTHONY MCCALLUM, et al.,                                                   DEBORAH S. HUNT, Clerk

              Plaintiffs-Appellees,
 v.                                                  ON APPEAL FROM THE UNITED
                                                     STATES DISTRICT COURT FOR
 STEPHEN GEELHOOD, et al.,                           THE EASTERN DISTRICT OF
                                                     MICHIGAN
            Defendants-Appellants.




BEFORE:        BOGGS, CLAY, and DONALD, Circuit Judges.

       CLAY, Circuit Judge. Detroit Police Officers Stephen Geelhood, Amy Matelic, Bryan

Watson, and David Hansberry appeal the district court’s denial of qualified immunity with regard

to claims brought by Elaine and Anthony McCallum under 42 U.S.C. § 1983, alleging violations

of Plaintiffs’ Fourth Amendment rights. Officer Matelic also appeals the district court’s grant of

summary judgment to Anthony McCallum on his § 1983 claim alleging an unlawful search of his

residence, in violation of the Fourth Amendment. For the reasons set forth below, we AFFIRM.

                                       BACKGROUND

       On April 26, 2013, Officer Matelic obtained a warrant to search the McCallums’ home, a

blue pick-up truck, and an individual with “a possible street name of ‘Dre’” who Matelic described

as a black male standing five feet, ten inches tall and weighing 180 pounds. (R. 35-1 at PageID

#591.) The next day, Matelic executed the warrant, accompanied by Officers Geelhood, Watson,
No. 17-1418, McCallum v. Geelhood


and Hansberry. The officers did not find a truck or an individual matching the descriptions in the

search warrant, but they did find and conduct a search of the McCallums’ home.

       The McCallums allege that the officers executed the search in brutal fashion. Anthony

McCallum asserts that Officers Geelhood and Hansberry assaulted him outside the home before

entering. He explains that the officers ordered him to “get down” and then stomped on his back

when he complied. (R. 35-3 at PageID #616.) Elaine McCallum alleges that after Officer

Geelhood handcuffed her, Officer Matelic escorted her to the bathroom and then performed an

invasive strip search of her genital area. The McCallums further describe a string of threats,

insults, and assaults inflicted by Officers Geelhood and Hansberry, and they allege that the

contraband recovered from their residence was planted there by Officer Watson. Watson has not

denied the allegation against him, instead invoking his Fifth Amendment privilege. And in the

years since the search, Watson and Hansberry allegedly have been convicted for “corruption

involving phony seizure of narcotics, planting evidence, and other wrongful conduct.” (R. 37.)

       However, the officers’ alleged misconduct during the search is not directly at issue in this

appeal. This appeal concerns the McCallums’ additional allegation that the search warrant was

invalid and that the search of their home therefore violated the Fourth Amendment the moment it

began. The McCallums allege that the affidavit Matelic submitted in support of the search warrant

contained false and misleading statements, and that Matelic made these statements deliberately or

with reckless disregard for the truth. The McCallums further allege that the affidavit does not

include information sufficient to support a probable cause determination once the false and

misleading statements are omitted.

       In relevant part, Matelic’s sworn affidavit stated the following:

       On 4/25/13, Affiant, working with P.O. Geelhood received confidential
       information from a credible and reliable confidential informant, regarding illegal



                                                2
No. 17-1418, McCallum v. Geelhood


       narcotics, which are being stored and sold from 16421 E. State Fair [Plaintiffs’
       residence], in the City of Detroit, and County of Wayne, Michigan. This
       confidential informant has provided information in the past regarding illegal
       narcotic trafficking on at least (3) prior occasions resulting in the confiscations of
       large amounts of cocaine, heroin, marijuana, firearms, and narcotic proceeds.
       Through the efforts of this confidential informant, P.O. Geelhood has cases pending
       in 36th District and 3rd Circuit Courts.

       The confidential informant stated that he/she was inside of 16421 E. State Fair with
       an unwitting person during the past 48 hours and observed large amounts of cocaine
       being sold and stored from within.

       On 4/25/13, Affiant and P.O. Geelhood conducted surveillance at the above
       location. During the course of 35 minutes, Affiant observed (3) suspected buyers
       . . . on separate occasions, walk up and drive up to the location, knock, engage in a
       brief conversation with the above SELLER, and then enter 16421 E. State Fair. The
       suspected buyers would remain inside of the location for approximately 2-3 minutes
       and then leave the location. Affiant did not stop suspected buyers due to the fact it
       may compromise the investigation. . . . .

       Wherefore, Affiant has probable cause to believe that the listed seller and items will
       be found at 16421 E. State Fair, Affiant seeks to remove the same.

(R. 35-1 at PageID #590.)

       Matelic now admits that she never actually received information from the informant

described in her affidavit and never even knew the informant’s identity. Matelic states that

Geelhood provided her with all of the information related to the confidential informant. When

drafting the affidavit, Matelic explained: “I guess I was -- I wanted to write it [the affidavit] so

that it looked like it came from him [Geelhood]; that he's [Geelhood] telling me he's [the CI]

credible and reliable. He has used him.” (R. 25-2 at PageID # 366.)

       Anthony McCallum was charged with possession of cocaine, possession of marijuana,

felon in possession of a firearm, and felony firearm. In connection with these charges, McCallum




                                                 3
No. 17-1418, McCallum v. Geelhood


challenged the validity of the search warrant. The state court held a two-day Franks hearing.1 On

the first day, the court adjourned after hearing testimony from Officer Matelic. The court stated:

       I mean, and I hate to be melodramatic, but, you know, frankly this is a false
       affidavit. Now, maybe because of sloppiness. But the fact of the matter is the
       affidavit very clearly signals that this affiant, witness, is the person that had direct
       communication with the SOI. . . . Very clearly the affiant gave the impression in
       the affidavit that she had firsthand knowledge of this contact with the SOI. That's
       the way it was presented to the magistrate. That's my problem.

McCallum v. Geelhood (McCallum I), No. 15-12676, 2017 WL 1196359, at *2 (E.D. Mich. Mar.

31, 2017) (quoting state court proceeding). When the hearing continued two days later, the state

court made the following findings:

       [B]ased on Amy Matelic's testimony the last time we were on the record she
       actually did not have any direct conversation with the informant. She doesn't have
       any experience with the informant. She implies in her affidavit that both she and
       [Defendant Geelhood] received confidential information. Well, she doesn't imply
       that. She says it. And that turns out not to be the case. Only [Defendant Geelhood]
       received it, and only [he] had the experience. And [Defendant Geelhood] is not a
       signatory to the affidavit. So the affidavit I mean really just cannot be ascribed as
       anything other than false in that respect. The, the affiant actually did not have the
       experience with the informant or conversations or, or any contact. Didn't have and
       actually said on the stand she didn't know who he was or she was.

Id. The court then granted Anthony McCallum’s challenge to the validity of the warrant:

       I am going to strike the first two paragraphs of the affidavit, and that leaves only
       what was honestly averred in the affidavit. And that is that [Defendants Matelic and
       Geelhood] conducted surveillance on the above location. That but in and of itself
       clearly does not provide probable cause for the warrant.

Id.



       1
          During a Franks hearing, the court considers a defendant’s challenge to the validity of a
warrant based on the contents of the underlying warrant affidavit. See Franks v. Delaware,
438 U.S. 154 (1978). “A defendant is entitled to a Franks hearing if he: 1) makes a substantial
preliminary showing that the affiant knowingly and intentionally, or with reckless disregard for
the truth, included a false statement or material omission in the affidavit; and 2) proves that the
false statement or material omission is necessary to the probable cause finding in the affidavit.”
United States v. Young, 847 F.3d 328, 348–49 (6th Cir. 2017) (quoting United States v. Pirosko,
787 F.3d 358, 369 (6th Cir. 2015)).


                                                  4
No. 17-1418, McCallum v. Geelhood


       The McCallums subsequently filed suit in state court, bringing civil-rights claims against

Officer Geelhood, “Officer Blue,” and the City of Detroit. (R. 1-1 at PageID #6.) The McCallums

then filed an amended complaint dated May 4, 2015, articulating the claims against the officers

under 42 U.S.C. § 1983 that are the subject of the instant case. The officers removed the case to

federal court on July 29, 2015. The case proceeded to discovery, after which the McCallums

narrowed their § 1983 claims to the following: (1) unlawful-search-and-seizure claims against

Officers Matelic and Geelhood, on behalf of both Anthony and Elaine McCallum; (2) excessive-

force claims against Officers Geelhood and Hansberry, again on behalf of both Anthony and Elaine

McCallum; (3) a false-arrest claim against Officer Watson, on behalf of Anthony McCallum; (4) a

malicious prosecution claim against Officer Watson, on behalf of Anthony McCallum; and (5) a

municipal-liability claim against the City of Detroit. See McCallum v. Geelhood (McCallum II),

No. 15-12676, 2017 WL 1250756, at *1 (E.D. Mich. Mar. 31, 2017). In their claims against

Matelic and Geelhood for unlawful search and seizure, the McCallums alleged at least two

unlawful searches: the search of their home and the alleged strip search of Elaine McCallum. See

id.

       On May 5, 2016, Anthony McCallum moved for summary judgment on his claim that

Officer Matelic performed an unlawful search of his home. The officers then moved for summary

judgment as to some, but not all, of the remaining claims in the case.2 With regard to the claims

alleging an unlawful search of the McCallums’ home, Matelic and Geelhood requested summary

judgment on the basis of qualified immunity. The officers argued that no constitutional violation



       2
         The officers submitted a collective summary-judgment motion, and Officer Matelic also
requested summary judgment in her favor when responding to Anthony McCallum’s summary
judgment motion. The officers’ motions were duplicative in some respects but did not address all
the claims in the case.


                                               5
No. 17-1418, McCallum v. Geelhood


had occurred because the search was executed pursuant to a valid warrant. Meanwhile, Officer

Watson requested summary judgment as to Anthony McCallum’s unlawful-arrest claim on the

basis that Anthony McCallum had failed to show a lack of probable cause supporting the arrest.

       The district court granted Anthony McCallum’s motion for summary judgment and denied

the officers’ motions for summary judgment in separate orders.3 The court held that Matelic’s

warrant application was invalid, that the search of the McCallums’ residence was performed

without probable cause, and that the search therefore violated Anthony McCallum’s clearly

established rights under the Fourth Amendment. McCallum I, 2017 WL 1196359, at *4. In

denying the officers’ motions, the district court held that the officers were not entitled to qualified

immunity and that the following disputed issues would proceed to trial:

   1. Whether Matelic performed a strip search of Elaine McCallum;

   2. Whether Geelhood, in his review of Matelic’s submission of the warrant affidavit, acted

       with the requisite knowledge and intent to share liability for the execution of the invalid

       search warrant;

   3. Whether Geelhood and Hansberry used excessive force; and

   4. Whether Watson planted the evidence that led to Anthony McCallum’s arrest and

       subsequent legal proceedings.

See McCallum II, 2017 WL 1250756, at *5–9. The officers then filed this interlocutory appeal.




       3
         The district court denied the officers’ collective motion for summary judgment only “in
part” because it granted additional time for discovery with regard to the McCallums’ claims against
the City of Detroit. However, none of the parties to this appeal have raised issues concerning the
claims involving the City; for purposes of this appeal, the officers’ collective motion for summary
judgment was therefore denied in its entirety.


                                                  6
No. 17-1418, McCallum v. Geelhood


                                          DISCUSSION

   I.        Standard of Review

         This Court “review[s] a grant or denial of summary judgment de novo, using the same . . .

standard as the district court.” Williams v. Mehra, 186 F.3d 685, 689 (6th Cir. 1999) (en banc).

Summary judgment is appropriate when “the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(a). In deciding a motion for summary judgment, this Court views the factual evidence

and draws all reasonable inferences in favor of the non-moving party. Nat’l Enters. v. Smith, 114
F.3d 561, 563 (6th Cir. 1997). In order to prevail, the non-movant must show evidence sufficient

to create a genuine issue of material fact. Klepper v. First Am. Bank, 916 F.2d 337, 341–42 (6th

Cir. 1990). A mere scintilla of evidence is insufficient; “there must be evidence on which the jury

could reasonably find for the [non-movant].” Id. (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252 (1986)). Entry of summary judgment is appropriate “against a party who fails

to make a showing sufficient to establish the existence of an element essential to that party's case,

and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).

   II.       Analysis

         The only issue properly raised in this appeal is whether Officers Matelic and Geelhood are

entitled to qualified immunity regarding the search of the McCallums’ home.4 Under 28 U.S.C.


         4
         The officers attempt to expand the scope of their appeal, asserting that the district court
should have granted summary judgment for “Defendants Matelic, Geelhood and the others.” (Def.
Br. 3.) But the district court could not have granted summary judgment for all of the officers
because their motions for summary judgment did not address at least three claims: (1) Elaine
McCallum’s claim against Officer Matelic alleging an unlawful strip search; (2) Anthony
McCallum’s claim against Officer Watson alleging malicious prosecution; and (3) the


                                                 7
No. 17-1418, McCallum v. Geelhood


§ 1291, this Court has jurisdiction to hear an appeal only from a “final decision” of the district

court. The district court has not issued a final judgment in this case, and an appeal from the denial

of summary judgment is interlocutory and not ordinarily appealable. McMullen v. Meijer, Inc.,

355 F.3d 485, 489 (6th Cir. 2004) (per curiam). However, denials of qualified immunity present

an exception because they are part of a “‘small class’ of district court decisions that . . . ‘finally

determine claims of right separable from, and collateral to, rights asserted in the action, too

important to be denied review and too independent of the cause itself to require that appellate

consideration be deferred until the whole case is adjudicated.’” Behrens v. Pelletier, 516 U.S. 299,

305 (1996) (quoting Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949). We

therefore have jurisdiction to review the district court’s denial of qualified immunity at the

summary judgment stage, but “only ‘to the extent that it turns on an issue of law.’” Estate of

Carter v. City of Detroit, 408 F.3d 305, 309 (6th Cir. 2005) (quoting Mitchell v. Forsyth, 472 U.S.
511, 530 (1985)); see Johnson v. Jones, 515 U.S. 304, 311–12 (1995).

       The officers challenge the district court’s denial of qualified immunity by raising both

factual and legal arguments. To the extent the officers raise arguments that do not concede the

most favorable view of the facts to the McCallums, such as when they argue that “Geelhood Did

Not Review or Approve Matelic’s Affidavit,” (Reply at 14), this Court has no jurisdiction and




McCallums’ claim that Officers Geelhood and Hansberry used excessive force. McCallum II,
2017 WL 1250756, at *5–7. To the extent that the officers attempt to appeal issues related to these
claims, their arguments have been waived. See United States v. Huntington Nat’l Bank, 574 F.3d
329, 332 (6th Cir. 2009) (explaining that a litigant must preserve arguments by raising them in the
district court).


                                                  8
No. 17-1418, McCallum v. Geelhood


cannot address the officers’ arguments.5 See Johnson, 515 U.S. at 311–312; Thompson v. Grida,

656 F.3d 365, 367 (6th Cir. 2011).

       The officers raise a legal question as to whether the district court properly applied the

Franks exclusionary rule to set aside the first two paragraphs of Officer Matelic’s search warrant

affidavit, thereby rendering the search warrant invalid and the search of the McCallums’ residence

unlawful. We therefore analyze whether the district court properly denied qualified immunity to

Officers Matelic and Geelhood based on the Franks exclusionary rule.

                                                 A.

       The doctrine of qualified immunity shields government officials “from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Webb v. United States, 789 F.3d 647,

659 (6th Cir. 2015) (quoting Meals v. City of Memphis, 493 F.3d 720, 729 (6th Cir. 2007)). The

analysis involves a two-step inquiry: (1) whether, viewing the record in the light most favorable

to the plaintiff, a constitutional right has been violated; and (2) whether the right at issue was

“clearly established” at the time.6 Id.

       The constitutional right at issue in this case is the Fourth Amendment right of individuals

“to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures[.]” U.S. Const. amend. IV. “‘At the very core’” of this right “‘stands the right of a man



       5
         The officers did not raise their factual arguments in the summary judgment proceedings
below. Even if this Court had jurisdiction to hear such arguments in an interlocutory appeal, then,
these arguments have not been preserved for our review.
       6
          Defendants do little to suggest that the rights at issue in this case are not clearly
established. Nor could they. The right to be free from warrantless searches of one’s home is
clearly established, see, e.g., El Bey v. Roop, 530 F.3d 407, 421 (6th Cir. 2008), as is the right to
be free from searches predicated on an officer’s intentional or reckless submission of false
statements in a warrant affidavit, Franks, 438 U.S. at 171.


                                                 9
No. 17-1418, McCallum v. Geelhood


to retreat into his own home and there be free from unreasonable governmental intrusion.’” Kyllo

v. United States, 533 U.S. 27, 31 (2001) (quoting Silverman v. United States, 365 U.S. 505, 511

(1961)). The Constitution makes clear that a search warrant for a residence may not issue except

“upon probable cause, supported by Oath or affirmation.” U.S. Const. amend. IV. A probable-

cause determination requires the issuing magistrate to “make a practical, common-sense decision

whether, given all the circumstances set forth in the affidavit before him, including the ‘veracity’

and ‘basis of knowledge’ of persons supplying hearsay information, there is a fair probability that

contraband or evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S.
213, 238 (1983).

       As a safeguard to the probable cause requirement, this Court applies the exclusionary rule

first articulated in Franks v. Delaware, 438 U.S. 154 (1978). The foundation of this rule is that

“an officer cannot rely on a judicial determination of probable cause if that officer knowingly

makes false statements and omissions to the judge such that but for these falsities the judge would

not have issued the warrant.” Yancey v. Carroll County, 876 F.2d 1238, 1243 (6th Cir. 1989).

“Such reliance is unreasonable, and detention of an individual pursuant to such deceptive practices

violates the Fourth Amendment.” Gregory v. City of Louisville, 444 F.3d 725, 758 (6th Cir. 2006).

Thus, a plaintiff may challenge an officer’s qualified-immunity defense in a civil-rights case by

showing that (1) the officer’s warrant affidavit contained a false statement or omission that was

made either deliberately or with reckless disregard for the truth; and (2) that the false statement or

omission was material to the finding of probable cause. See Vakilian v. Shaw, 335 F.3d 509, 517

(6th Cir. 2003); Sykes v. Anderson, 625 F.3d 294, 305 (6th Cir. 2010). Once a plaintiff makes this

showing, the Fourth Amendment requires the court to “set aside the [false] statements and include

the information omitted in order to determine whether the affidavit is still sufficient to establish




                                                 10
No. 17-1418, McCallum v. Geelhood


probable cause.” Sykes, 625 F.3d at 305. If not, any search performed pursuant to the warrant was

unlawful, in clear violation of the Fourth Amendment. See Franks, 438 U.S. at 156.

                                                 B.

       In this case, the district court properly applied the Franks exclusionary rule to set aside the

first two paragraphs of Officer Matelic’s warrant affidavit. The paragraphs that were set aside

described statements that a confidential informant purportedly made to Matelic, as well as

Matelic’s basis for believing that the informant was reliable:

       On 4/25/13, Affiant, working with P.O. Geelhood received confidential
       information from a credible and reliable confidential informant, regarding illegal
       narcotics, which are being stored and sold from 16421 E. State Fair [Plaintiffs’
       residence], in the City of Detroit, and County of Wayne, Michigan. This
       confidential informant has provided information in the past regarding illegal
       narcotic trafficking on at least (3) prior occasions resulting in the confiscations of
       large amounts of cocaine, heroin, marijuana, firearms, and narcotic proceeds.
       Through the efforts of this confidential informant, P.O. Geelhood has cases pending
       in 36th District and 3rd Circuit Courts.

       The confidential informant stated that he/she was inside of 16421 E. State Fair with
       an unwitting person during the past 48 hours and observed large amounts of cocaine
       being sold and stored from within.

(R. 35-1 at PageID #590.) The court explained that it excluded these paragraphs because:

       Matelic's statements were false and those statements were essential to the finding
       of probable cause of the warrant. The affidavit insinuated that Matelic received the
       information directly from the informant, rather than her partner Officer Geelhood.
       This was inaccurate. The fact that Matelic did not receive the information directly
       from the informant and does not even know anything about the informant is
       pertinent information that the [state] judge felt the court should have known.
       Although Officer Matelic may not have intended to do so, even viewing the
       evidence in the light most favorable to Matelic, she at least demonstrated a reckless
       disregard for the truth when she wrote the affidavit.

McCallum I, 2017 WL 1196359, at *4.

       In other words, the Franks exclusionary rule applied because Matelic’s affidavit contained

statements or omissions that were (1) made either deliberately or with reckless disregard for the




                                                 11
No. 17-1418, McCallum v. Geelhood


truth; and (2) material to the finding of probable cause. See id. Setting these statements aside, the

district court found the remaining portions of the affidavit insufficient to support a finding of

probable cause.7 See id. The court’s analysis is consistent with the legal standard under Franks

and is fully supported by the record.8

       In fact, the district court’s analysis is nearly identical to the Supreme Court’s analysis in

Franks. Franks involved analogous facts in which a defendant in a criminal case alleged that a

search-warrant affidavit misrepresented that the affiants-officers had personal knowledge

regarding the statements of two informants when in reality the officers had not been present for

the informants’ interviews. Franks, 438 U.S. at 157–58. The Court held that the information the

officers claimed to have learned from the informants must be excluded if, as the defendant asserted,

the officers did not have personal knowledge of the informants’ statements and if the officers’

misrepresentations to that effect in their warrant affidavit were made deliberately or with reckless

disregard for the truth. See id. at 156. The Court reached this holding despite the fact that the two

informants allegedly had provided statements to a different police officer that were similar to (but

“somewhat different” from) the statements attributed to them in the officers’ affidavit. Id. at 158.




       7
         We do not analyze the court’s probable-cause determination after the application of the
exclusionary rule because the officers have not challenged the determination in their appeal.
       8
           The original Franks analysis conducted by the state court is not a paragon of clarity.
Initially, the court suggested that the false nature of Matelic’s affidavit could have resulted from
mere “sloppiness.” See McCallum I, 2017 WL 1196359, at *2 (quoting state court proceeding).
Sloppiness, unless reckless, is not sufficient to trigger the Franks exclusionary rule. The court did
not provide any further insight into its determination at the follow-up Franks hearing. (See R. 25-
4.) Nevertheless, the court operated under the correct standard, and it also elicited Matelic’s
admission that she “wanted to write it [the affidavit] so that it looked like it came from him
[Geelhood].” (R. 25-2 at PageID # 366). Thus, even if the state court noted a possibility that
Matelic’s intent fell below the level required to trigger the exclusionary rule, namely recklessness
or deliberateness, the record supports the court’s decision to apply the rule.


                                                 12
No. 17-1418, McCallum v. Geelhood


The Court reasoned that “the integrity of the affidavit was directly placed in issue by petitioner in

his allegation that the affiants did not, as claimed, speak directly to [the informants].” Id. at 164.

       The officers in this case make no attempt to distinguish the parallel facts of Franks. The

officers merely assert that there is “no evidence to suggest that Matelic’s actions were intentional

to mislead the court or performed with a reckless disregard for the truth.” (Def. Br. 40.) But the

district court correctly highlighted Defendant Matelic’s statement that she “wanted to write it [the

affidavit] so that it looked like it came from him [Geelhood],” before concluding that, “viewing

the evidence in the light most favorable to Matelic, she at least demonstrated a reckless disregard

for the truth when she wrote the affidavit.” McCallum I, 2017 WL 1196359, at *2, *4. We agree.

       The officers also argue that the Franks exclusionary rule is not the proper inquiry and that

the district court should have instead analyzed this case under the collective-knowledge doctrine.

We disagree, finding that the collective-knowledge doctrine is irrelevant to the factual

circumstances of this case.         This Court has previously explained the context in which the

collective-knowledge doctrine applies:

       Variously called the “collective knowledge” or “fellow officer” rule, this doctrine
       recognizes the practical reality that “effective law enforcement cannot be conducted
       unless police officers can act on directions and information transmitted by one
       officer to another.” Hensley, 469 U.S. at 231, 105 S. Ct. 675 (quotation omitted).
       Because officers “must often act swiftly [and] can not be expected to cross-examine
       their fellow officers about the foundation of transmitted information,” we impute
       collective knowledge among multiple law enforcement agencies, even when the
       evidence demonstrates that the responding officer was wholly unaware of the
       specific facts that established reasonable suspicion for the stop. Id. at 230–31, 105
S. Ct. 675; see also Whiteley v. Warden, 401 U.S. 560, 568, 91 S. Ct. 1031, 28 L.
       Ed. 2d 306 (1971). Whether conveyed by police bulletin or dispatch, direct
       communication or indirect communication, the collective knowledge doctrine may
       apply whenever a responding officer executes a stop at the request of an officer
       who possesses the facts necessary to establish reasonable suspicion. Dorsey, 517
F.3d at 396; Smoak, 460 F.3d at 779. By imputing the investigating officer’s
       suspicions onto the responding officer, without requiring the responding officer to
       independently weigh the reasonable suspicion analysis, the collective knowledge
       doctrine “preserves the propriety of the stop” and avoids crippling restrictions on



                                                  13
No. 17-1418, McCallum v. Geelhood


       our law enforcement. United States v. Ibarra–Sanchez, 199 F.3d 753, 760 (5th Cir.
       1999).

United States v. Lyons, 687 F.3d 754, 766 (6th Cir. 2012). Because the instant circumstances do

not involve an officer who “execute[d] a stop at the request of another officer who possesses the

facts necessary to establish reasonable suspicion,” the officers’ collective-knowledge argument is

unavailing. See id. This case involves an officer who filed a warrant affidavit containing false

statements or omissions, which is precisely the factual scenario that the Supreme Court analyzed

in Franks. The district court therefore committed no error when it applied the Franks inquiry.

       The officers next attempt to attack the inevitable exclusion of Matelic’s false statements

by citing numerous cases, most of which do not even discuss allegations of false or misleading

warrant affidavits. The few that do so are clearly distinguishable from the instant circumstances.

In Bennett v. City of Grand Prairie, for instance, an officer candidly represented, as officers are

permitted to do, the fact that certain information contained in his warrant affidavit had been

supplied by his colleagues. 883 F.2d 400, 406 (5th Cir. 1989). The court found that the officer

“identified clearly which information he received from [other officers]” and that “[n]othing in the

record demonstrates that [the officer] made ‘a false statement knowingly and intentionally, or with

reckless disregard for the truth.’” Id. In sharp contrast to the McCallums, then, the Bennett

plaintiff did not credibly allege that the warrant affidavit contained a misrepresentation or that an

officer had acted with the requisite intent.       The Franks exclusionary rule was therefore

inapplicable.

       The officers also cite a case in which allegedly false statements and omissions in a warrant

affidavit were immaterial to the magistrate’s probable-cause determination. In Sinick v. Cty. of

Summit, this Court evaluated a criminal defendant’s “laundry list of alleged misrepresentations

and omissions.” 76 F. App’x 675, 683 (6th Cir. 2003). We concluded that most of the information



                                                 14
No. 17-1418, McCallum v. Geelhood


was not even arguably material to the magistrate’s probable-cause determination.             See id.

Applying the Franks analysis, we evaluated the single misstatement that was arguably material

and determined that it was not, in fact, material; thus, probable cause still existed to support the

search warrant. See id. at 684. The officers make no arguments that could lead to a similar result

in this case, instead suggesting that Sinick supports their theory under the collective-knowledge

doctrine. We are not persuaded.

   III.      Conclusion

          The district court properly applied the Franks exclusionary rule to set aside the first two

paragraphs of Officer Matelic’s warrant affidavit. We therefore AFFIRM the district court’s

judgment.




                                                  15